Sutton, C.J.
The law relative to notice to the opposing party or counsel before certification of a bill of exceptions, or a waiver of such notice, or approval of the averments of fact in a bill of exceptions, did not alter or change the requirements under existing law relative to service, waiver of service, or acknowledgment of service of a bill of exceptions, and *555no waiver of such service or acknowledgment thereof appearing, this court is without jurisdiction to entertain the writ of error, and the same must be dismissed. Code (Ann. Supp.), § 6-908.1; Code, §§ 6-911, 6-912; Code, § 24-3635 (Rule 35, Court of Appeals); Godwin v. Atlantic Steel Co., 82 Ga. App. 391 (61 S. E. 2d, 155), and citations; Strickland Motors Inc. v. Hudson, 84 Ga. App. 727 (67 S. E. 2d, 253), and citations.
Decided July 16, 1952.
Bobby Lee Cook, for plaintiff in error.
Matthews, Maddox & Bell, contra.

Writ oj error dismissed.


Felton and Worrill, JJ., concur.